                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

JASON L. HOUSTON                                                                     PLAINTIFF
REG. #31420-045

v.                            Case No. 2:18-cv-00162-KGB-JTK

PRUITT, et al.                                                                    DEFENDANTS

                                             ORDER

       Pending before the Court are defendant Cord Hollister’s motion for summary judgment

and two Proposed Findings and Recommendations submitted by United States Magistrate Judge

Jerome T. Kearney (Dkt. Nos. 11, 24, 28). No objections have been filed to the Proposed Findings

and Recommendations, and the time to file objections has passed. After careful consideration, the

Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Dkt. Nos. 11, 28).

       The Court dismisses without prejudice plaintiff Jason L. Houston’s claims against

defendants Pruitt and Smith for failure to state a claim upon which relief may be granted and

dismisses Mr. Houston’s retaliation claim against Mr. Hollister (Dkt. No. 11, at 5). The Court also

grants Mr. Hollister’s motion for summary judgment, concluding that Mr. Houston failed to

exhaust his administrative remedies (Dkt. No. 24). Therefore, the Court dismisses without

prejudice Mr. Houston’s remaining claims against Mr. Hollister.

       So ordered this 11th day of February, 2020.


                                                    _____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
